Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    DETAILED ACTION
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 09, 2020 has been entered.
                                                Status of the Application
2.  Claims 1-2, 4, 6-8, 15, 16 (with elected SEQ ID NO:1), 21 and 25 are pending under examination. Claims 28-29, 44 and non-elected SEQ ID Nos. of claim 16 were withdrawn previously as being drawn to non-elected group. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3.  The rejection of claims 1-2, 4, 6-8, 15-16, 21 and 25 under 35 USC 103(a) as being unpatentable over Godler in view of Goldberg has been withdrawn in view of the amendment.
4.  The rejection of claims 1-2, 4, 6-8, 15-1621, 25 under obviousness type of double patenting over claims 1-6 of US patent 10,138,521 in view of Godler in view of Goldberg has been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112
5.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4, 6-8, 15-16 21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 step  (iv) recites the limitation "the amplified double-standard DNA" in line 1 of step (iv) of the claim.  There is insufficient antecedent basis for this limitation in the claim. The meets and bounds of the claim are unclear and indefinite because it is unclear what the limitation is referring to in the preceding steps of claim 1. It is unclear and indefinite what the limitation is referring to because the wherein clause of step claim 1, step (ii) for amplifying only recites incorporation of label, and the capability of binding to double-stranded DNA in real-time, which lacks support for an active step to incorporate a label into an amplified double stranded DNA.
Further, claim 21 recites the limitation "the melting temperature" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. The meets 
Claim Rejections - 35 USC § 103
6.    The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

A.  Claims 1-2, 4, 6-8, 15,  21 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (BMC, Research Notes, Vol. 4: 565, pages 1-10, 2011) in view of Newman et al. (Epigenetics, Vol. 7(1), p. 92-105, 2012).
Tse et al. teach a method of claim 1, 4, 6-7, for quantitating the extent of methylation of a target site within a DNA sample comprising: (i) subjecting the DNA sample to bisulfite treatment to convert non-methylated cytosine nucleotides in the DNA to uracil nucleotides (see entire document, at least page 3, paragraph under ‘bisulfite conversion’ subheading);
(ii) amplifying and then melting each of: 
(a) a portion of DNA sample comprising the target site (see entire document, at least page 3-4, paragraph under ‘HRM conditions’ subheading);

(c) a second control DNA sample set of known percentages of methylated and non-methylated DNA (see entire document, at least page 2, paragraph under ‘methylation standards); 
          wherein the amplifying incorporates a label (LC480 intercalating dye) capable of binding to double-stranded DNA in real-time and thereby provides an identifiable signal in the double stranded DNA (amplification product) (see entire document, at least page 3-4, paragraph under ‘HRM analysis’ subheading; paragraph under ‘methylation analysis of participant samples’ subheading and paragraphs under ‘Intra-and –inter-assay reproducibility of Line-1 methylation’ subheading; indicating amplification in the presence of LC480 intercalating dye, which is incorporated into a double stranded amplification product); and wherein the melting releases the incorporated label from the amplified double stranded DNA as the double stranded DNA is separated into single strands, providing identifiable signal in real-time (see entire document, at least page 3-4, paragraph under ‘HRM analysis’ subheading; paragraph under ‘methylation analysis of participant samples’ subheading and paragraphs under ‘Intra-and –inter-assay reproducibility of Line-1 methylation’ subheading; indicating melting the amplification product using high resolution melting step)
 (iii) generating a first standard curve by plotting of control DNA concentration versus cycle threshold (Ct) from the amplification of the first DNA sample et to determine the 
(iv) using the identifiable signal from melting the amplified double stranded DNA from the first control DNA sample set to determine melting range wherein the identifiable signal is independent of the known DNA concentration (see at least page 4, paragraphs under ‘methylation analysis of participant samples’ subheading and paragraphs under ‘Intra-and –inter-assay reproducibility of Line-1 methylation’ subheading; paragraphs under ‘results’ subheading; indicating first standard curve, paragraphs under ‘results’ subheading, 1 and fig. 2 indicating standard for fluorescence intensity and determining melt range between for 100 % methylated and 100 % unmethylated internal control samples);
(v) generating a second standard curve by plotting the identifiable signal released as part of melt versus the known percentage of methylation from the second control DNA set (see entire document, at least page 4, paragraphs under ‘methylation analysis of participant samples’ subheading and paragraphs under ‘Intra-and –inter-assay reproducibility of Line-1 methylation’ subheading; page 5 paragraphs under ‘Results’ subheading; indicating second standard curves for determining known percentage of methylated and unmethylated control DNA sample set); 

(vii) quantifying thereby percentage of methylation of the target site within the DNA sample by reading the percentage of methylation from the second standard curve generated in (v) from the second control DNA sample set using only the identifiable signals that fall within the dynamic range of amplification obtained in (iii) to control for DNA quality of the sample and within the stable amplified product melting range obtained in (iv) to ensure that the sample has reached maximum PCR amplification (see entire document, at least page 5, paragraph under ‘quantitation of Line-1 methylation’   subheading; paragraph under ‘HRM assessment of blood samples……methylation levels’ and Figure 5 and paragraphs under ‘relationship between amount……Line-methylation’ subheading and Figure 6  indicating DNA dilution and HRM analysis  and Fig. 4-5).
   With reference to claims 2 and 8, Tse et al. teach serially diluting the DNA sample after bisulfite treatment, wherein multiples dilutions of the same DNA are within the dynamic linear range and stable amplified product melt range; and amplification step 
With reference to claim 15, 25, Tse et al. teach that the DNA target is a CpG island within a genomic region (Line-1 sequence region) and the DNA sample is from blood (see entire document, at least page 1, abstract, page 2, paragraph 1 under ‘materials and methods’ subheading). 
With reference to claim 21, Tse et al. teach that the melting temperature in step (v) is ± 780 C ± 100 C (see entire document, at least page 4, paragraph 2 under ‘Results’ subheading and page 7, paragraph under ‘Line-1 methylation…..samples).  
However, Tse et al. did not specifically teach melt range of a stable amplicon of the first control sample set and quantitating DNA target site that falls within the control stable amplification melt range.
     Newman et al. teach a method of sensitive quantitative analysis of Line-1 DNA methylation using high resolution melt analysis comprising plotting melt curve for standard control comprising melt temperature ranges of double strand amplicon, mixed methylated and unmethylated amplicon and complete methylation amplicon and normalizing methylated, unmethylated and 50% methylated: unmethylated control melt temperature range, quantitating the DNA target site that falls within the melt range of the 
          It would have been a prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the method of Tse et al. with a step of quantitation based on stable amplification melt range for the first control sample set as taught by Newman et al. to develop an improved sensitive method. The ordinary person skilled in the art would have motivated to combine the references to develop an improved sensitive method and have a reasonable expectation of success that the combination of references would improve the sensitivity of the method because Newman et al. explicitly taught the quantitation of target DNA site methylation based on melt temperature of stable amplification for control sample set that calculates integral difference in melt curves of samples compared with methylated control sample or net temperature shift (see at least page 93, col.1, paragraph 2) and such a combination is considered obvious over the sited prior art.
B. Claims 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tse et al. (BMC, Research Notes, Vol. 4: 565, pages 1-10, 2011) in view of Newman et al. (Epigenetics, Vol. 7(1), p. 92-105, 2012) and further in view of Gomez-Mancilla et al. (WO 2011/137206A1).

       Although Tse et al. and Newman et al. teach that the DNA target site comprises CpG island or repeat sequence, however, Tse et al. and Newman et al. specifically did not teach that the target site comprises FREE2 having SEQ ID NO. 1.
      Gomez-Mancilla et al.  teach a method for detecting methylation change in Fraxile X syndrome or disorder comprising detecting methylation in a target DNA site of  FMR1 locus comprising target site of FREE2 having the sequence of SEQ ID NO:1 as claimed (see entire document, at least page 48, paragraphs under ‘diagnostic and prognostic assays’ subheading; claim 11 and the following sequence alignment showing 100% identity to SEQ ID No: 1 as claimed).
AZP28382
ID   AZP28382 standard; DNA; 1020 BP.
AC   AZP28382;
DT   22-DEC-2011  (first entry)
DE   Human fragile X mental retardation 1 gene promoter/5'-UTR DNA, SEQ ID:1.
KW   FMR1 gene; Fragile X mental retardation protein 1gene; biomarker;
KW   dna methylation; dna quantitation; ds; fragile x syndrome;
KW   gene expression; prognosis; protein quantitation; screening.
OS   Homo sapiens.
FH   Key             Location/Qualifiers
FT   misc_feature    24..610
FT                   /*tag=  a
FT                   /note= "FREEl"
FT   misc_feature    239..610
FT                   /*tag=  b
FT                   /note= "FMRl classical CpG island"
FT   repeat_region   633..692

FT                   /rpt_type= TANDEM
FT                   /rpt_unit= CGG trinucleotide
FT                   /note= "20 CGG trinucleotide repeat"
FT   misc_feature    751..999
FT                   /*tag=  d
FT                   /note= "FREE2"
CC PN   WO2011137206-A1.
CC PD   03-NOV-2011.
CC PF   28-APR-2011; 2011WO-US034244.
PR   30-APR-2010; 2010US-0330299P.
PR   01-SEP-2010; 2010US-0379197P.
CC PA   (NOVS ) NOVARTIS AG.
CC PI   Gomez-Mancilla B,  He Y,  Johns D,  Meyer J,  Paulding C;
DR   WPI; 2011-N60965/75.
DR   GENBANK; L38501, L29074.
CC PT   Determining responsiveness of individual with Fragile X syndrome to 
CC PT   treatment with metabotropic glutamate receptor 5 antagonist involves 
CC PT   performing assay in RNA sample of patient, which detects Fragile X mental
CC PT   retardation 1 mRNA transcript.
CC PS   Claim 11; SEQ ID NO 1; 67pp; English.
SQ   Sequence 1020 BP; 152 A; 350 C; 348 G; 170 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 242;  DB 43;  Length 1020;
  Best Local Similarity   100.0%;  
  Matches  242;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGAAGAGAAGATGGAGGAGCTGGTGGTGGAAGTGCGGGGCTCCAATGGCGCTTTCTACA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        751 CTGAAGAGAAGATGGAGGAGCTGGTGGTGGAAGTGCGGGGCTCCAATGGCGCTTTCTACA 810


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        811 AGGTACTTGGCTCTAGGGCAGGCCCCATCTTCGCCCTTCCTTCCCTCCCTTTTCTTCTTG 870

Qy        121 GTGTCGGCGGGAGGCAGGCCCGGGGCCCTCTTCCCGAGCACCGCGCCTGGGTGCCAGGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        871 GTGTCGGCGGGAGGCAGGCCCGGGGCCCTCTTCCCGAGCACCGCGCCTGGGTGCCAGGGC 930

Qy        181 ACGCTCGGCGGGATGTTGTTGGGAGGGAAGGACTGGACTTGGGGCCTGTTGGAAGCCCCT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        931 ACGCTCGGCGGGATGTTGTTGGGAGGGAAGGACTGGACTTGGGGCCTGTTGGAAGCCCCT 990

Qy        241 CT 242
              ||
Db        991 CT 992
         It would have been a prima facie obvious to a person of ordinary skill in the art at the time the invention was made, to combine the method of Tse et al. and Newman et al. with a step of detecting repeat sequence of a target site comprising the sequence of SEQ ID No.1 as taught by Gomez-Mancilla et al. to detect fragile X syndrome in a DNA sample. The ordinary artisan would have motivated to combine the references TSe et al. and Newman with the DNA target site comprising FMR 1 region as taught by Gomez-Mancilla et al. to detect methylation status in a target site in FMR1 locus and have a reasonable expectation of success because Gomez-Mancilla et al. explicitly 
                                                          Conclusion
         No claim is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637